

116 HR 6624 : Utilizing Strategic Allied Telecommunications Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6624IN THE SENATE OF THE UNITED STATESNovember 18, 2020 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo support supply chain innovation and multilateral security, and for other purposes.1.Short titleThis Act may be cited as the Utilizing Strategic Allied Telecommunications Act of 2020 or the USA Telecommunications Act. 2.Wireless supply chain innovation grant program(a)In generalFrom amounts made available under subsection (d), the Assistant Secretary shall, beginning not later than 18 months after the date of the enactment of this Act, make grants on a competitive basis to support the deployment and use of Open RAN 5G Networks throughout the United States by—(1)promoting the use of technology, including software, hardware, and microprocessing technology, that will enhance competitiveness in the supply chains of Open RAN 5G Networks;(2)accelerating the deployment of Open Network Equipment;(3)promoting the use of Open Network Equipment;(4)establishing objective criteria that can be used to determine if equipment meets the definition of Open Network Equipment;(5)promoting the inclusion of security features that enhance the integrity and availability of Open Network Equipment; or(6)promoting the application of network function virtualization to facilitate the deployment of Open RAN 5G Networks and a more diverse vendor market.(b)Grant criteriaThe Assistant Secretary, in consultation with the Commission, the Director of the National Institute of Standards and Technology, the Secretary of Homeland Security, the Director of the Defense Advanced Research Projects Agency (commonly known as DARPA), and the Director of the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence (commonly known as IARPA), shall establish the criteria under which the Assistant Secretary shall award a grant under subsection (a).(c)Reports to Congress(1)Annual report on grants madeFor each fiscal year for which amounts are available to make grants under subsection (a), the Assistant Secretary shall submit to the relevant committees of Congress a report that includes, with respect to that fiscal year—(A)a description of—(i)to whom grants under subsection (a) were made, the amount thereof, and criteria used to award such grants; and(ii)the progress the Assistant Secretary has made in meeting the objectives described in subsection (a) of the grant program under this section; and(B)any additional information that the Assistant Secretary determines appropriate.(2)Report on 5g network supply chainNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall submit to the relevant committees of Congress a written report—(A)that includes recommendations on promoting the competitiveness and sustainability of trusted Open RAN 5G Networks; and(B)identifying whether any additional authorities are needed by the Assistant Secretary to facilitate the timely adoption of Open Network Equipment, including the authority to provide loans, loan guarantees, and other forms of credit extension that would maximize the use of grant amounts awarded under this section.(d)Authorization of appropriations(1)Amount authorizedThere is authorized to be appropriated to make grants under subsection (a) $750,000,000 for fiscal years 2021 through 2031.(2)AvailabilityAmounts made available under paragraph (1) shall remain available through fiscal year 2031.3.Advisory committee(a)EstablishmentThe Assistant Secretary shall establish an Advisory Committee to advise the Assistant Secretary in the manner described in subsection (c).(b)CompositionThe Advisory Committee established under subsection (a) shall be composed of—(1)representatives from—(A)the Commission;(B)the Defense Advanced Research Projects Agency (commonly known as DARPA);(C)the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence (commonly known as IARPA);(D)the National Institute of Standards and Technology;(E)the Department of State;(F)the National Science Foundation; and(G)the Department of Homeland Security; and(2)other representatives from the private and public sectors, at the discretion of the Assistant Secretary.(c)DutiesThe Advisory Committee established under subsection (a) shall be used to advise the Assistant Secretary on technology developments to help inform—(1)the strategic direction of the grant program established under section 2; and(2)efforts of the Federal Government to promote a more secure, diverse, sustainable, and competitive supply chain for Open RAN 5G Networks.4.DefinitionsIn this Act:(1)3gppThe term 3GPP means the Third Generation Partnership Project.(2)5g networkThe term 5G network means a radio network as described by 3GPP Release 15 or higher, or any successor network.(3)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Open Network equipmentThe term Open Network Equipment means equipment that follows a set of open standards (such as O–RAN standards or the Open Radio Access Network approach to standardization, adopted by the O–RAN Alliance, 3GPP, or other organization) and open interfaces for multi-vendor network equipment interoperability, such that the equipment may be integrated into the Radio Access Networks of an Open RAN 5G Network.(6)Open ran 5g networkThe term Open RAN 5G Network means a 5G network that follows a set of open standards (such as O–RAN standards or the Open Radio Access Network approach to standardization, adopted by the O–RAN Alliance, 3GPP, or other organizations) and open interfaces for multi-vendor network equipment interoperability. (7)Relevant committees of CongressThe term relevant committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Permanent Select Committee on Intelligence of the House of Representatives;(C)the Committee on Foreign Affairs of the House of Representatives;(D)the Committee on Homeland Security of the House of Representatives;(E)the Committee on Armed Services of the House of Representatives;(F)the Committee on Commerce, Science, and Transportation of the Senate;(G)the Select Committee on Intelligence of the Senate;(H)the Committee on Foreign Relations of the Senate;(I)the Committee on Homeland Security and Governmental Affairs of the Senate; and(J)the Committee on Armed Services of the Senate.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.